Citation Nr: 1028265	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to re-
open a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, claimed 
as secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  Jurisdiction of the claims file currently 
resides with the RO in Buffalo, New York.

The issue of service connection for hypertension, claimed as 
secondary to service-connected PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence received since the final May 1967 rating decision is 
neither cumulative nor redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim of service connection for 
hypertension, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received for the purpose of 
reopening the previously denied claim of service connection for 
hypertension.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

Before reaching the merits of the Veteran's claim for 
hypertension, the Board must first rule on the matter of 
reopening the claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim to 
be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fec. Cir. 1996).

In this case, the Veteran's claim for service connection for 
hypertension was denied by the RO in May 1967.  The Veteran did 
not appeal this rating decision, but instead attempted to re-open 
his claim by filing a new claim in May 2004.  Therefore, the laws 
and regulations governing finality and re-opening of a previously 
disallowed claim are pertinent in the consideration of the 
current issue on appeal.

A decision by the RO shall be binding on all VA field offices as 
to conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate authorities or 
except where there is clear and unmistakable error in the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2009).

Under pertinent law and VA regulations, the Board may re-open and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision-makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  28 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the May 1967 
rating decision that denied service connection for hypertension 
included only the Veteran's service treatment records.  The 
Veteran's service treatment records showed that the Veteran was 
treated in January and February 1967 for elevated blood pressure, 
but that the Veteran was not diagnosed with hypertension at that 
time.  Based on this evidence, the RO denied service connection 
for hypertension in the May 1967 rating decision, finding that 
the Veteran did not have a current disability.

Since May 1967, the Veteran has provided both private and VA 
treatment records.  These records reflect that the Veteran has a 
current diagnosis of hypertension.  In December 2004, the RO 
originally found that the evidence was not new and material, but 
reversed itself in the May 2005 rating decision.

The Board is of the opinion that the RO was correct in finding 
that the Veteran submitted new and material evidence.  The 
Veteran's medical record, if found credible, would lend support 
to the Veteran's claim, as it would establish that the Veteran 
has a current diagnosis.  Accordingly, a basis to re-open the 
Veteran's claim for service connection for hypertension has been 
presented.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to this 
extent is allowed.




REMAND

VA's duties to assist the Veteran in developing his claim include 
providing an adequate medical examination, when an examination is 
warranted.  See 38 C.F.R. § 5103A.  If the examiner states that 
he or she cannot provide an accurate opinion without information 
not currently available, and the information can be reasonable 
obtained by VA, any medical opinion obtained without such 
information is likely inadequate.  See Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007).

In this case, the Veteran's May 2006 examiner concluded that she 
did not have the appropriate expertise for determining whether 
the Veteran's PTSD was severe enough to cause hypertension.  The 
examiner specifically stated that a psychiatrist would be needed 
to determine if the severity of the Veteran's PTSD was such that 
it could cause high blood pressure.  Therefore, upon remand, the 
Veteran should be afforded another VA examination, performed by a 
psychiatrist.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination, performed by a 
psychiatrist, to determine the nature and 
etiology of the Veteran's claimed 
hypertension.  The examiner should provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's hypertension is 
medically related to the Veteran's service-
connected PTSD.  The examiner should also 
provide an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's hypertension is 
aggravated by the Veteran's service-connected 
PTSD beyond the normal progression of the 
disease.  The entire claims file and a copy 
of this remand must be made available to and 
reviewed by the designated examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  
Additionally, the examiner should set forth 
all examination findings and a complete 
rationale for the conclusions reached.

2.  Once the Veteran has been afforded a VA 
examination, the RO should readjudicate the 
claim, and a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  If the issue on appeal 
remains denied, the Veteran and his 
representative should be given adequate 
opportunity to respond before the claim is 
returned to the Board for further 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


